Third District Court of Appeal
                              State of Florida

                        Opinion filed October 18, 2017.

                              ________________

                                No. 3D17-388
                         Lower Tribunal No. 15-14701
                             ________________


                            Marlene Gallardo,
                                  Appellant,

                                      vs.

              Tower Hill Signature Insurance Company,
                                   Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

     Mario Serralta & Associates and Mario Serralta, for appellant.

      Methe & Rockenbach and Kara Berard Rockenbach (West Palm Beach), for
appellee.


Before LAGOA, EMAS and SCALES, JJ.

     PER CURIAM.
      Marlene Gallardo appeals the trial court’s entry of final summary judgment

in favor of appellee, Tower Hill Signature Insurance Company.

      Appellee properly and commendably concedes error in light of this court’s

recent decisions Siegel v. Tower Hill Signature Ins. Co., No. 3D16-1861 (Fla. 3d

DCA Aug. 30, 2017) and Francis v. Tower Hill Prime Ins. Co., 42 Fla. L. Weekly

D1565 (Fla. 3d DCA July 12, 2017), each of which was issued after the trial

court’s entry of judgment in the instant case.

      Given appellee’s concession of error, and upon our own review of the record

in this case, genuine issues of material fact remain in dispute and we therefore

reverse the final summary judgment and remand for further proceedings.




                                          2